The plaintiffs petition for certification for appeal from the Appellate Court, 52 Conn. App. 255 (AC 17747), is granted, limited to the following issues:
*919The Supreme Court docket number is SC 16102.
Amy M. Stone, in support of the petition.
Joseph E. Shelly, Jr., in opposition.
Decided April 27, 1999
“1. Did the Appellate Court properly conclude that the plaintiffs notice of claim was insufficient to support a motion to preclude?
“2. Did the Appellate Court properly conclude that the plaintiff had failed to establish that his injury was caused by repetitive trauma/activity that arose out of and during the course of his employment?”